Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10 in the reply filed on 4/21/2022 is acknowledged.  
Claim 1 is allowable. The restriction requirement as set forth in the Office Action dated on 2/22/2022, has been reconsidered per Applicant’s request in Response to Election/Restriction dated on 04/21/2022. The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of the device invention, claims 11-20 directed to a non-elected semiconductor structure are no longer withdrawn from consideration.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
	Claims 1-20 are pending.
	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for manufacturing a semiconductor structure in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2015/0194314 to Chu) substantially teach some of following limitations:
Chu discloses a method for manufacturing a semiconductor structure, comprising: 
providing a substrate (100 Fig. 1C); 
forming a plurality of gate structures (110) on the substrate; 
forming a lining layer (silicon oxide layer 120 in a liner layer 119 in Fig. 1C described in [0032]) on the substrate and the plurality of gate structures (110); 
forming a first spacer layer (silicon nitride layer 121 in the liner layer 119 described in [0032] functioning as spacer layer) on the lining layer (120); 
forming a stop layer (silicon oxide layer 122 in the liner layer 119 described in [0032] functioning as stop layer) on the first spacer layer (121); 
forming a first sacrificial layer (124 in Fig. 1D) on the stop layer (122) and between the plurality of gate structures (110); 
removing a portion of the first sacrificial layer (portion of the 124 is removed to form openings 133 in Fig. 1J) so that a top surface of the first sacrificial layer (top surface of the 124) is located between upper portions of the plurality of gate structures (upper portions of 110); 
forming a second spacer layer (dielectric layer 130 in Fig. 1G, functioning as spacer) on the first sacrificial layer (124) and the plurality of gate structures (110); 
removing a portion of the second spacer layer (a portion of the 130 is removed to form the openings 133 in Fig. 1J) so that the remaining second spacer layer (remaining 130) is located between the upper portions of the plurality of gate structures (the upper portions of 110); …
removing the first sacrificial layer (124 is removed in Fig. 1L) …, and removing portions of the lining layer (portion of 120 is removed), the first spacer layer (portion of 121 is removed) and the stop layer (portion of 122 is removed) to form a plurality of contact openings (contact holes 137) between the plurality of gate structures (110), wherein the plurality of contact openings (137) expose a part of the surface of the substrate (a part of 100 is exposed); and 
filling a conductive material (conductive material of contacts 140 in Fig. N) into the plurality of contact openings (137) to form a plurality of contact plugs (140).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Chu’s Fig. 1N, annotated. 
However, Chu does not teach the limitations of “forming a second sacrificial layer on the plurality of gate structures and between the plurality of gate structures; … removing the second sacrificial layer” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.
Regarding claim 11, similar to claim 1, Chu discloses a semiconductor structure (in Fig. 1N), comprising: a substrate (100); a plurality of gate structures (110) located on the substrate; a lining layer (120) located on the plurality of gate structures (110); a first spacer layer (121) located on the lining layer (120); a stop layer (122) located on the first spacer layer (121); … and a plurality of contact plugs (140) located between the plurality of gate structures (110).  
However, Chu does not teach the limitations of “a second spacer layer located between upper portions of the plurality of gate structures” recited in claim 11. Therefore, the claim 11 is allowed. 
Regarding claims 12-20, they are allowed due to their dependencies of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898